Citation Nr: 1039616	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  03-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left fifth metatarsal head, currently evaluated 
as 10 percent disabling.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an acquired 
psychiatric disability, and the claim for an increased rating for 
residuals of a fracture of the left fifth metatarsal head.  This 
case has been before the Board of Veterans' Appeals (Board) in 
March 2005 and again in July 2008, and was remanded for 
additional development and/or to ensure due process.  The case is 
again before the Board for appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

While further delay is regrettable, the Board notes that further 
development is necessary with respect to the claims.

The Veteran has claimed an increased evaluation for residuals of 
a fracture of the left fifth metatarsal head.  During the course 
of his hearing, he reported that he was receiving treatment for 
his left foot at the VA Medical Center (VAMC) in Clarksburg, West 
Virginia and at the Pittsburgh VAMC.  VA treatment records from 
Clarksburg dating to January 2009 are of record.  However, during 
the hearing he reported that he had an appointment scheduled for 
two weeks following the hearing.  The Board notes that the 
Veteran denied receiving any treatment for his foot at the time 
of the November 2007 VA examination.  Thus, on remand, relevant 
treatment records from the Clarksburg VAMC dating since January 
2009 should be requested, and records from the Pittsburgh VAMC 
dating since November 2007 should be requested.

In addition, the Veteran has testified that he is currently 
experiencing pain in his left foot and trouble walking.  As the 
last VA examination was in November 2007, almost 3 years ago, the 
Board is of the opinion that a current examination should be 
scheduled.  

The Veteran also asserts service connection is warranted for an 
acquired psychiatric disability.  During the hearing before the 
undersigned in June 2010, the Veteran testified he was treated at 
the Brooklyn, New York VA Medical Center within one year of his 
discharge from service for psychiatric complaints.  He claims he 
was put on medication at that time.  He also mentioned being 
treatment at numerous other facilities, both private and VA.  The 
Board notes that by letter dated October 2005, the AMC requested 
the Veteran provide information concerning his treatment at four 
private facilities, but the Veteran failed to respond to the 
letter.  

In its March 2005 remand, the Board directed the AMC to obtain 
outpatient treatment records from the Brooklyn VAMC from 1994 to 
2001.  The Board acknowledges that some records from that 
facility have been associated with the claims folder.  However, 
it does not appear that records from immediately following the 
Veteran's separation from service have been requested.  

By rating decision dated August 2009, the RO concluded new and 
material evidence had not been submitted to reopen a claim for 
service connection for residuals of a head injury.  The Veteran 
submitted a notice of disagreement with this determination in 
November 2009.  Where a statement of the case has not been 
provided following the timely filing of a notice of disagreement, 
a remand, not a referral is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  This matter 
must, accordingly, be remanded for issuance of a statement of the 
case.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from whom 
he has received treatment for his 
psychiatric disability from his discharge 
from service until 1994.  After securing the 
necessary authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  

2.  The RO/AMC should request treatment 
records from the VAMC Brooklyn from 1989 to 
1994.  If such records cannot be obtained 
the claims file should be annotated to 
reflect such and the Veteran notified of 
such.

3.  The RO/AMC should request relevant 
treatment records concerning the Veteran's 
left foot from the Clarksburg VAMC dating 
since January 2009 and from the Pittsburgh 
VAMC dating since November 2007.  If such 
records do not exist or cannot be obtained 
the claims file should be annotated to 
reflect such and the Veteran notified of 
such.

4.  Schedule the Veteran for a VA foot 
examination to determine the current nature 
and severity of his residuals of a fracture 
of the left fifth metatarsal head.  The 
claims file should be provided to the 
examiner for review in conjunction with the 
examination.  All necessary tests should be 
conducted and the results reported.  The 
examiner should discuss any functional 
impairment resulting from the residuals of 
a fracture of the left fifth metatarsal 
head.

5.  If appropriate, based on the evidence 
obtained pursuant to item 1 above, the 
Veteran should then be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  The examiner is 
requested to provide an opinion concerning 
whether it is at least as likely as not 
that the Veteran's current psychiatric 
disability is related to service.  The 
rationale for any opinion expressed should 
be set forth.  All necessary tests should 
be performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

6.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

7.  The RO/AMC should issue a statement of 
the case reflecting its adjudication of the 
issue of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for 
residuals of a head injury.  The appellant 
should be afforded the appropriate period 
of time to respond.  This issue should be 
returned to the Board only if the Veteran 
submits a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).







